Citation Nr: 1302077	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-40 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas



THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO which denied, in part, service connection for PTSD.  

The United States Court of Appeals for Veterans Claims has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for PTSD.  He has not requested entitlement to service connection for any other psychiatric symptomatology.  Therefore, because the Veteran clearly limited his current claim to only service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a claim with the RO.  


FINDINGS OF FACT

1.  The Veteran did not engaged in combat with the enemy during military service.  

2.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

3.  The Veteran does not have PTSD as a result of military service.  



CONCLUSION OF LAW

The Veteran does not have PTSD that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May, July and October 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was afforded an opportunity for a personal hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no probative evidence establishing an in-service event, injury or disease which would support incurrence of a disability in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records, including recognized military combat citations, or other supportive evidence.  If VA finds that the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the alleged stressor is not combat-related, the Veteran's lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 142 (1993).  

The regulations pertaining to PTSD were recently amended and 38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if involving "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.  

Factual Background & Analysis

The Veteran contends that he has PTSD related to an incident during basic training when a soldier accidently dropped a live hand grenade while standing in a group of soldiers out on the training range.  The Veteran reported that he grabbed the grenade and through it, and that it exploded only a few feet away, saving his platoon.  The Veteran asserted that the incident changed his life and that he became argumentative and confrontational, getting into fights all the time, and that he drank heavily and used cocaine for years as a means of self-medication.  The Veteran reported that he has been unable to keep a job and that he was fired from all of them because of fighting.  

With respect to the alleged incident, the RO undertook additional development to attempt to confirm the Veteran's reported stressor through appropriate agencies.  In June 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) notified the RO that the Veteran's stressor could not be verified.  The report indicated there were no unit records from Ft Polk for the calendar year 1973, and that research with the U.S. Army Safety Center - the agency that maintained historical records from September 1, 1973 to the present, failed to reveal any records pertaining to the alleged grenade incident for the month of September 1973.  

Concerning the Veteran's contentions, while he is competent to provide evidence regarding his personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, the Board notes that on his original VA compensation claim for a hearing disorder, received in March 2006, and when examined by VA (audiology) in October 2006, the Veteran reported that he was taken to the base hospital for a checkup after the grenade incident, and that he had tinnitus ever since.  On a private psychiatric examination in September 2007, the Veteran reported that he received minor injuries from the explosion.  

However, a review of the Veteran's STRs showed no complaints, treatment, abnormalities or diagnosis for any residuals of a head injury, tinnitus, hearing loss or any other physical or psychiatric problems associated with the alleged grenade incident during basic training.  While the STRs showed that the Veteran was seen for tinnitus in May 1976, shortly before his discharge from service, he reported at that time, that it started eight months earlier.  

The Board also notes several other inconsistent or contradictory statements that raise serious questions concerning the Veteran's ability to provide accurate and reliable information and reflects negatively on his credibility.  

Specifically, when seen by VA in December 2008, the Veteran reported that when the grenade exploded, there was shrapnel all over, and that he protected himself by "throwing himself" to the ground.  In a letter received in October 2009, the Veteran reported that the grenade exploded approximately three feet away, "knocking" him to the ground causing him to strike his head "very hard" and had "great pain in [his] ears."  In that letter, the Veteran also asserted a claim for traumatic brain injury (TBI), and reported that he has had "tremendous headaches and mental confusion" since the incident.  However, after the RO undertook additional development of the claim for TBI, the Veteran contacted the RO in February 2010, and reported that he was not claiming TBI and that he never had a head injury in service.  

The Board also finds the Veteran's description of the alleged event is not believable or consistent with the routine practices of military training.  Assuming, for the sake of argument, that the Veteran was somehow able to get to the live grenade and throw it out of the bunker, saving his platoon, that the only accolade that he would receive is to be "congratulated" by his drill sergeant is extremely unlikely.  In this case, the Veteran's service personnel records do not show any recognition or letter of commendation for his alleged heroic action, and show only that he was promoted to private second class (E2) at the end of basic training.  

Furthermore, that the Veteran would not tell anyone, not even his wife, of the alleged incident until more than 35 years later is not logical or believable.  That is, per the Veteran's description, he had no time to think and just reacted to the situation, which was over in a matter of seconds.  There was no time for fear, no one was injured, and he was congratulated by his drill sergeant for saving the platoon.  He was, for all intent, a hero.  The obvious question then is, why would the Veteran not tell his wife of the alleged incident or of his heroic actions?  

In a letter received in September 2007, his wife reported that the Veteran's life changed "dramatically" right after he joined the Army, and that over the years, he told her that he drank heavily and did drugs to forget, but that he would never say what he was trying to forget.  

Regarding the wife's letter, while she reported that the Veteran's life changed dramatically after joining the service, she did not provide any specific examples of the changes that were apparent to her during service, nor do the STRs reflect any physical or psychiatric abnormalities during his nearly three years of service subsequent to the alleged incident.  In fact, on a Report of Medical History at the time of his discharge examination in May 1976, the Veteran specifically denied any trouble sleeping, depression or excessive worry, or nervous trouble of any sort, and no psychiatric abnormalities were noted on examination at that time.  Given the facts in this case, the Board finds that the Veteran is not a reliable historian or a credible witness, and declines to assign any evidentiary weight to his allegations.  

The evidentiary record includes several VA (outpatient) and private psychiatric reports that include a diagnosis of PTSD, which the various healthcare providers attributed to the alleged grenade incident in service.  However, none of the healthcare providers have ever reviewed the Veteran's STRs or offered any independent analysis of the facts.  On the contrary, the diagnoses were based entirely on the Veteran's self-described history of the alleged grenade incident, which the Board finds is not believable.  Again, no credible supporting evidence that corroborates the Veteran's statements or testimony has been submitted.

The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As there is no credible, probative lay or medical evidence of record suggesting a connection between the Veteran's current psychiatric problems and service, and no objective evidence of any manifestations of a psychiatric disorder in service or until many years after discharge from service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  

In reaching its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


